Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including the method, computer program product of claims 1 and 17 and 19 comprising at least the performance of steps:
[claim 1] generating a structural netlist that describes how to implement the portion of the system a plurality of times on the FPGA and that leverages a repetitive nature of implementing the portion, wherein the identifying and generating is performed prior to synthesizing and placing other portions of the system that are not implemented greater than the predetermined number of time; synthesizing, placing, and routing the other portions of the system on the FPGA in accordance with the structural netlist; and configuring the FPGA with a configuration file that includes a design for the system that reflects the synthesizing, placing, and routing, wherein the configuring physically transforms resources on the FPGA to implement the system.  
[claim 17] identifying a first portion of the system that is implemented greater than a predetermined number of times; generating a structural netlist that describes how to 
And 
[claim 19] a synthesis for embedded feature placement (SEFP) unit that identifies a portion of the system that is implemented greater than a predetermined number of times, and that generates a structural netlist that describes how to implement the portion of the system a plurality of times on the FPGA by leveraging a repetitive nature of implementing the portion, wherein the identifying and generating is performed prior to synthesizing and placing other portions of the system that are not implemented greater than the predetermined number of time;  a synthesis unit that synthesizes other portions of the system on the FPGA with the portion of the system in accordance with the structural netlist; a placement unit that places the other portions of the system with the portion of the system on the FPGA in accordance with the structural netlist; and an assembly unit that configures the FPGA with a configuration file that includes a design for the system that reflects the synthesizing and placing, wherein the configuring physically transforms resources on the FPGA to implement the system



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                             April 7, 2021